UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to For the transition period from to Commission File Number:000-51992 LIBERTY BANCORP, INC. (Exact name of registrant as specified in its charter) Missouri 20-4447023 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 16 West Franklin Street, Liberty, Missouri 64068 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (816) 781-4822 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X.No . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes _­.No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company.) Smaller reporting company X. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes .No X. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding February 10, 2010 Common Stock, par value $0.01 per share 3,600,261 LIBERTY BANCORP, INC. FORM 10-Q FOR THE QUARTER ENDED DECEMBER 31, 2009 INDEX PAGE NO. PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets at December 31, 2009 and September 30, 2009 (unaudited) 1 Consolidated Statements of Earnings for the three months ended December 31, 2009 and 2008 (unaudited) 2 Consolidated Statements of Comprehensive Earnings for the three months ended December 31, 2009 and 2008 (unaudited) 3 Consolidated Statements of Cash Flows for the three months ended December 31, 2009 and 2008 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4 (T).Controls and Procedures 28 PART II – OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 1A.Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 Signatures LIBERTY BANCORP, INC. Part I.FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets (Unaudited) December 31, September 30, Assets 2009 2009 Cash and due from banks $ 12,457,298 26,512,327 Federal funds sold 25,324,000 - Total cash and cash equivalents 37,781,298 26,512,327 Securities available for sale- taxable, at market value (amortized cost of $15,746,523 and $10,222,298, respectively) 15,991,967 10,849,552 Securities available for sale - non-taxable, at market value (amortized cost of $9,734,337 and $9,765,909, respectively) 9,854,081 9,914,624 Mortgage-backed securities - available for sale, at market value (amortized cost of $7,361,814 and $8,822,806, respectively) 7,482,002 8,956,810 Stock in Federal Home Loan Bank ("FHLB") of Des Moines 3,360,000 3,910,100 Loans receivable, net of allowance for loan losses of $4,002,403 and $3,536,837, respectively 299,194,625 302,246,097 Loans held for sale 2,800,889 459,270 Premises and equipment, net 12,581,175 12,702,627 Bank-owned life insurance ("BOLI") 9,084,979 8,975,562 Foreclosed real estate, net 2,030,232 2,822,423 Accrued interest receivable 1,509,467 1,557,970 Goodwill 1,191,603 1,191,603 Core deposit intangible, net 820,167 865,333 Other assets 2,642,420 1,433,540 Total assets $ 406,324,905 392,397,838 Liabilities and Stockholders' Equity Deposits $ 288,321,508 276,203,274 Accrued interest payable 244,354 307,911 Advances from FHLB of Des Moines 65,115,860 69,140,862 Securities sold under agreement to repurchase 591,753 547,019 Advances from borrowers for taxes and insurance 106,642 1,079,264 Other liabilities 7,566,401 1,334,817 Total liabilities 361,946,518 348,613,147 Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value;1,000,000 shares authorized; shares issued and outstanding - none - - Common stock, $0.01 par value; 20,000,000 shares authorized; 4,761,712 shares issued 47,617 47,617 Treasury stock, at cost, 1,151,902 shares and 1,139,837 shares (11,236,747 ) (11,100,506 ) Additional paid-in capital 32,670,310 32,600,040 Common stock acquired by ESOP (221,660 ) (268,805 ) Accumulated other comprehensive earnings, net 337,168 640,636 Retained earnings - substantially restricted 22,781,699 21,865,709 Total stockholders' equity 44,378,387 43,784,691 Total liabilities and stockholders' equity $ 406,324,905 392,397,838 See accompanying notes to unaudited consolidated financial statements. 1 LIBERTY BANCORP, INC. Consolidated Statements of Earnings (Unaudited) Three Months Ended December 31, 2009 2008 Interest income: Loans receivable $ 4,768,587 4,308,606 Mortgage-backed securities 81,030 153,876 Securities - taxable 88,142 190,940 Securities - non-taxable 113,616 141,307 Other interest-earning assets, net of service charges (1,553 ) 6,089 Total interest income 5,049,822 4,800,818 Interest expense: Deposits 983,884 1,464,136 Securities sold under agreement to repurchase 4,343 9,000 Advances from FHLB 407,770 426,259 Total interest expense 1,395,997 1,899,395 Net interest income 3,653,825 2,901,423 Provision for loan losses 438,000 129,055 Net interest income after provision for loan losses 3,215,825 2,772,368 Noninterest income: Loan service charges 35,219 21,499 Gain on sale of loans 157,973 20,453 Gain on sale of securities available for sale 245,733 12,843 Change in cash surrender value of BOLI 109,417 109,580 Deposit account and other service charges 355,412 294,081 Total noninterest income 903,754 458,456 Noninterest expense: Compensation and benefits 1,401,593 1,179,922 Occupancy expense 202,904 184,354 Equipment and data processing expense 317,742 283,430 Operations from foreclosed real estate, net 44,422 175,681 FDIC premium expense 85,295 62,000 Professional and regulatory services 126,774 119,937 Advertising 131,301 66,939 Correspondent banking charges 24,676 33,362 Supplies 34,687 58,107 Amortization of core deposit intangible 45,167 34,666 Other 224,192 190,827 Total noninterest expense 2,638,753 2,389,225 Earnings before income taxes 1,480,826 841,599 Income taxes 476,000 236,000 Net earnings $ 1,004,826 605,599 Basic and diluted earnings per share $ 0.28 0.16 Dividends per share $ 0.025 0.025 See accompanying notes to unaudited consolidated financial statements. 2 LIBERTY BANCORP, INC. Consolidated Statements of Comprehensive Earnings (Unaudited) Three Months Ended December 31, 2009 2008 Net earnings $ 1,004,826 605,599 Other comprehensive earnings: Reclassification adjustment for gains (loss) in earnings, net of tax of $(86,006) and $(4,495), respectively (159,727 ) (8,348 ) Unrealized gains (losses), net of tax of $(38,388) and $166,819, respectively (140,477 ) 317,815 Amortization of unrecognized gain, net on benefit plans (3,264 ) (3,264 ) Comprehensive earnings $ 701,358 911,802 See accompanying notes to unaudited consolidated financial statements. 3 LIBERTY BANCORP, INC. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended December 31, 2009 2008 Cash flows from operating activities: Net earnings $ 1,004,826 605,599 Adjustments to reconcile net earnings to net cash provided by (used for) operating activities: Depreciation expense 184,020 155,719 Amortization of core deposit intangible 45,167 34,666 ESOP expense 43,607 51,874 Incentive Plan expense 73,807 75,874 Amortization of premiums and (discounts) on investments, net 1,451 17,803 Amortization of premium on loans 7,667 16,000 Amortization of deferred loan fees, net (3,728 ) (28,510 ) Provision for loan losses 438,000 129,055 Loans held for sale - originated (8,074,306 ) (2,272,900 ) Loans held for sale - proceeds from sale 5,890,660 1,719,072 (Gain) loss on foreclosed real estate, net (12,706 ) 121,942 Gain on sale of securities available for sale (245,733 ) (12,843 ) Gain on sale of loans (157,973 ) (20,453 ) Increase in cash surrender value of BOLI (109,417 ) (109,580 ) Decrease (increase) in: Accrued interest receivable 48,503 (48,256 ) Other assets (1,084,486 ) 386,270 Increase (decrease) in: Accrued interest on deposits and other liabilities 6,005,944 (301,026 ) Accrued income taxes 158,819 - Net cash provided by (used for) operating activities 4,214,122 520,306 Cash flows from investing activities: Net change in loans receivable 2,609,533 (12,865,605 ) Mortgage-backed available for sale: Principal collections 1,332,431 1,003,930 Proceeds from maturities 128,833 - Securities available for sale: Principal collections 26,166 59,221 Purchased (19,999,800 ) - Proceeds from sales 4,724,990 2,937,611 Proceeds from maturity or call 10,000,000 260,000 Proceeds from foreclosed real estate, net 804,897 332,336 Purchase of stock in FHLB of Des Moines (172,100 ) (678,000 ) Redemption of stock in FHLB of Des Moines 722,200 412,500 Purchase of premises and equipment (62,568 ) (255,039 ) Cash paid in acquistion of KLT Bancshares, Inc., net - (1,041,494 ) Net cash provided by (used for) investing activities $ 114,582 (9,834,540 ) (Continued) See accompanying notes to unaudited consolidated financial statements. 4 LIBERTY BANCORP, INC. Consolidated Statements of Cash Flows (Unaudited) (Continued) Three Months Ended December 31, 2009 2008 Cash flows from financing activities: Net increase (decrease) in deposits $ 12,118,234 12,743,955 Increase (decrease) in advances from borrowers for taxes and insurance (972,622 ) (834,867 ) Proceeds from advances from the FHLB 13,000,000 277,000,000 Repayment of advances from the FHLB (17,025,002 ) (271,025,002 ) Securities sold under agreement to repurchase: Proceeds 2,619,516 1,861,426 Repayments (2,574,782 ) (1,825,979 ) Repurchase of common stock (136,241 ) (1,443,092 ) Cash dividends (88,836 ) (95,018 ) Net cash provided by (used for) financing activities 6,940,267 16,381,423 Net increase (decrease) in cash and cash equivalents 11,268,971 7,067,189 Cash and cash equivalents at beginning of period 26,512,327 8,084,603 Cash and cash equivalents at end of period $ 37,781,298 15,151,792 Supplemental disclosures of cash flow information: Cash paid (received) during the period for: Interest on deposits $ 1,047,441 1,459,949 Interest on securities sold under agreement to repurchase 4,343 9,000 Interest on advances from FHLB of Des Moines 408,214 413,258 Real estate acquired in settlement of loans - 3,539,556 Loans originated to finance the sale of foreclosed real estate - 302,500 Net cash paid in acquisition of KLT Bancshares, Inc.: Cash paid to Farley State Bank shareholders $ - (4,500,000 ) Acquisition costs paid - (128,631 ) Total cash payments - (4,628,631 ) Cash and cash equivalents acquired - 3,587,137 Net cash paid in acquistion $ - (1,041,494 ) See accompanying notes to unaudited consolidated financial statements. 5 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (1)Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Such adjustments were of a normal recurring nature.The results of operations for the three-month period ended December 31, 2009 are not necessarily indicative of the results that may be expected for the year or any other interim period.For additional information, refer to the consolidated financial statements and footnotes thereto of the Company for the year ended September 30, 2009 contained in the Company’s Annual Report on Form 10-K filed with the Securities Exchange Commission (“SEC”) on December 22, 2009.Subsequent events have been evaluated through February 12, 2010 which is the date the financial statements were filed with the SEC. In preparing financial statements in conformity with U.S. generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and income and expenses during the reporting period.Actual results could differ significantly from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to determination of the allowance for loan losses and the fair values of financial instruments. (2)Organization Liberty Bancorp, Inc. (the “Company” or “Liberty Bancorp”) a Missouri corporation, was formed on February 14, 2006 and became the holding company for BankLiberty (formerly Liberty Savings Bank, F.S.B., and referred to herein as the “Bank”) upon completion of the Bank’s conversion (the “Conversion”) from a mutual holding company form to a stock holding company structure on July 21, 2006.A total of 2,807,383 shares of common stock were sold in the stock offering at the price of $10.00 per share.In addition, a total of 1,952,754 shares of common stock were issued to the minority shareholders of the former Liberty Savings Bank, F.S.B. representing an exchange ratio of 3.5004 shares of Company common stock for each share of Liberty Savings Bank, F.S.B. common stock.Fractional shares in the aggregate, or 36 shares, were redeemed for cash. Total shares outstanding after the stock offering and the exchange totaled 4,760,137 shares.Net proceeds of $25.6 million were raised in the stock offering, excluding $1.2 million which was loaned by the Company to a trust for the Bank’s Employee Stock Ownership Plan (the “ESOP”), enabling it to finance the purchase of 153,263 shares of common stock in the offering and exchange.Direct offering costs totaled approximately $1.3 million.In addition, as part of the second-step conversion and dissolution of Liberty Savings Mutual Holding Company, the Bank received $694,000 previously held by this entity. (3)Business Combination On November 7, 2008, the Company acquired KLT Bancshares, Inc., the parent company of Farley State Bank (“the acquisition”). Shareholders of KLT Bancshares, Inc. received total merger consideration of $4.5 million, consisting of entirely cash.The Company incurred acquisition costs of$251,000.The acquisition was accounted for using the purchase method under Statement of Financial Accounting Standards FASB ASC 805-10-10, “Business Combinations.”Fair value adjustments on the assets acquired and liabilities assumed are depreciated or amortized as applicable, over the estimated useful lives of the related assets and liabilities.The core deposit intangible of $1.1 million is amortized over 10.2 years using the double declining balance method.The Company recorded fair value accounting adjustments of $422,000, net of income taxes of $247,000 and core deposit intangibles of $665,000, net of income taxes of $391,000.Based upon Farley State Bank’s stockholders’ equity of $2.5 million, goodwill amounted to approximately $1.2 million at November 7, 2008.The excess purchase price has been allocated to goodwill and identifiable intangible assets in accordance with current accounting literature.As a result of the acquisition, the Bank operates two additional full-service offices which expanded its market area. 6 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial StatementsThe following table summarizes the assets acquired and liabilities assumed at November 7, 2008, the date of acquisition: Cash and due from banks $ 1,353,137 Federal funds sold 2,234,000 Securities available for sale 9,658,286 Federal Home Loan Bank stock 68,300 Loans, net 20,743,173 Property and equipment, net 2,775,127 Accrued interest receivable 210,863 Goodwill 1,191,603 Core deposit intangible 1,056,000 Other assets 389,946 Total assets acquired 39,680,435 Deposits 33,964,121 Accrued interest payable 215,834 Advances from borrowers for taxes and insurance 69,896 Other liabilities 40,860 Deferred tax liability 638,468 Total liabilities assumed 34,929,179 Purchase price, including acquisition costs $ 4,751,256 The consolidated statement of earnings for the three months ended December 31, 2008 include the results of operations of the acquired entity from November 8, 2008 through December 31, 2008. The following pro forma information, including the effects of the purchase accounting adjustments, summarizes the results of operations for the three months ended December 31, 2009 and 2008 as though the acquisition had been completed as of the beginning of each period. Three Months Ended December 31, 2009 2008 Total interest income $ 5,049,822 5,007,765 Total interest expense (1,395,997 ) (1,962,985 ) Net interest income 3,653,825 3,044,780 Provision for loan losses (438,000 ) (552,983 ) Total noninterest income 903,754 472,844 Total noninterest expense (2,638,753 ) (2,614,338 ) Income before income taxes 1,480,826 350,303 Income taxes (476,000 ) (149,158 ) Net earnings $ 1,004,826 201,145 Pro forma basic and diluted earnings per share $ 0.28 0.05 7 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements The pro forma results of operations do not purport to be indicative of the results that would actually have been obtained had the acquisition occurred on the date indicated or which may be obtained in the future. (4)Earnings Per Share Following is a summary of basic and diluted earnings per common share for the Company for the three months ended December 31, 2009 and 2008: Three Months Ended December 31, 2009 2008 Basic earnings per share: Net earnings $ 1,004,826 605,599 Less dividends paid: Common stock 87,070 92,830 Participating securities 1,766 2,188 Undistributed earnings $ 915,990 510,581 Weighted-average basic shares outstanding 3,515,420 3,748,079 Add: weighted-average participating securities outstanding 70,640 87,520 Total weighted-average basic shares and participating securities 3,586,060 3,835,599 outstanding Distributed earnings per share $ 0.02 0.03 Undistributed earnings per share $ 0.26 0.13 Net earnings per share $ 0.28 0.16 Diluted earnings per share: Undistributed earnings $ 915,990 510,581 Total weighted-average basic shares and participating securities outstanding 3,586,060 3,835,599 Add: Dilutive stock options 9,622 18,803 Total weighted-average diluted shares and participating securities outstanding 3,595,682 3,854,402 Distributed earnings per share $ 0.02 0.03 Undistributed earnings per share $ 0.26 0.13 Net earnings per share $ 0.28 0.16 Anti-dilutive option shares 49,674 40,555 8 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (5)Retirement Benefits The components of the net periodic cost for postretirement medical benefits are summarized as follows: Three Months Ended December 31, 2009 2008 Service cost $ 1,671 1,671 Interest cost 3,678 3,678 Amortization of transition obligation 3,134 3,134 Amortization of prior service cost (2,416 ) (2,416 ) Amortization of actuarial gain (5,342 ) (5,342 ) Net periodic cost $ 725 725 Directors’ retirement plan expense was $5,349 for the three month periods ended December 31, 2009 and 2008.The expense consisted primarily of interest cost. (6)Stock Options As authorized by the Company’s 2003 Incentive Equity and Deferred Compensation Plan (the “2003 Plan”), the Board of Directors granted 78,760 options to non-employee directors and 96,260 options to certain officers and employees during fiscal 2004.The Plan authorizes the award of up to 258,064 shares of common stock, subject to restrictions, to be issued to directors, officers and employees of the Bank.The Plan provides for the grant of stock options, stock appreciation rights, restricted stock and unrestricted stock.Options expire ten years from the date of the grant.Stock options to directors were fully vested on the grant date of June 16, 2004.Options granted to the Bank’s CEO are vested over three years and three months and options granted to certain other officers and employees are vested over a five-year period.On January 27, 2005 the Board of Directors granted an additional 38,504 options to certain officers and employees.Options granted to the CEO are vested over a period of three years and eight months and options granted to certain officers and employees are vested over a five-year period.On November 23, 2005 the Board of Directors granted an additional 42,440 options to directors and officers.Options granted to the board, CEO, and certain officers, were vested over a ten-month period. In connection with the completion of the Conversion in July 2006, the Company assumed the 2003 Plan and all outstanding options and shares were adjusted based upon the 3.5004 exchange ratio.The exercise prices were adjusted to reflect the proportional change in values that resulted from the exchange. As authorized by the Liberty Bancorp, Inc. 2007 Equity Incentive Plan (the “2007 Plan”), the Board of Directors granted 25,150 options to non-employee directors and 65,500 options to certain officers and employees on February 27, 2007.In addition, the Board of Directors granted 5,000 options to one employee on April 1, 2009.The 2007 Plan authorizes the award of up to 100,691 options to purchase shares of common stock, subject to restrictions, to directors, officers and employees of the Bank.The Plan provides for the grant of stock options, stock appreciation rights, restricted stock and unrestricted stock.Options expire ten years from the date of the grant.All 95,650 options granted are vested over a five-year period. 9 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements Under the measurement provisions of FASB ASC 718-10-30 and FASB ASC 718-10-35, “Compensation – Stock Compensation,” compensation expense is recognized based on the fair value of unvested stock awards at the implementation date and new awards granted thereafter, which includes restricted stock and stock options, at the grant date and is recognized on a straight-line basis over the requisite service period. Stock option compensation expense is as follows: Three Months Ended December 31, 2009 2008 Pretax $ 10,465 14,227 After tax 9,695 13,466 Basic and diluted earnings per share $ 0.00 0.00 At December 31, 2009, the total unrecognized compensation expense related to nonvested stock options was approximately $94,000 and is expected to be recognized over the weighted-average period of 2.61 years. A summary of the Company’s stock option activity under the Plan for the three months ended December 31, 2009 is as follows: Weighted- Average Weighted- Remaining Average Contractual Aggregate Number Exercise Term in Intrinsic of Shares Price Years Value Outstanding at October 1, 2009 326,488 $ 8.37 5.78 $ 105,303 Granted - Exercised - Expired - Forfeited - Outstanding at December 31, 2009 326,488 8.37 5.53 105,303 Exercisable at December 31, 2009 264,321 7.82 5.13 101,653 Vested and expected to vest at December 31, 2009 264,321 $ 7.82 5.13 $ 101,653 Restricted Stock Awards On February 27, 2007, as authorized by the 2007 Plan, the Board of Directors granted 31,400 restricted stock awards to non-employee directors and 78,000 awards to certain officers and employees and on April 1, 2009 the Board of Directors granted 5,000 awards to one employee.The Plan authorized the award of up to 125,649 shares of common stock, which were repurchased by a trust to fund the restricted stock awards.All awards are vested over a five-year period.A summary of the Company’s restricted stock compensation expense is as follows: 10 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements Three Months Ended December 31, 2009 2008 Restricted Stock Compensation Expense $ 63,342 61,647 At December 31, 2009, the total unrecognized expense was $563,000 and is expected to be recognized over the weighted-average period of 2.25 years. A summary of the Company’s nonvested restricted stock award activity for the three months ended December 31, 2009 is as follows: Number Weighted- of Average Nonvested Grant Date Shares Fair Value Nonvested at October 1, 2009 70,640 $ 11.03 Granted - - Vested - - Forfeited - - Nonvested at December 31, 2009 70,640 $ 11.03 (7)Securities Securities are summarized as follows: December 31, 2009 Gross Gross Amortized Unrealized Unrealized Market Cost Gains Losses Value Available for sale - debt securities: U.S. Treasury obligations $ 6,500,000 - - 6,500,000 Federal agency obligations 8,974,533 325,467 (18,825 ) 9,281,175 State and municipal obligations 9,734,337 293,927 (174,183 ) 9,854,081 Agency mortgage-backed securities 7,361,814 121,203 (1,015 ) 7,482,002 32,570,684 740,597 (194,023 ) 33,117,258 Available for sale - equity securities 271,990 - (61,198 ) 210,792 $ 32,842,674 740,597 (255,221 ) 33,328,050 Weighted-average rate 3.15 % 11 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements September 30, 2009 Gross Gross Amortized Unrealized Unrealized Market Cost Gains Losses Value Available for sale - debt securities: Federal agency obligations $ 9,950,308 600,055 - 10,550,363 State and municipal obligations 9,765,909 348,672 (199,957 ) 9,914,624 Agency mortgage-backed securities 8,822,806 134,812 (808 ) 8,956,810 28,539,023 1,083,539 (200,765 ) 29,421,797 Available for sale - equity securities 271,990 27,199 - 299,189 $ 28,811,013 1,110,738 (200,765 ) 29,720,986 Weighted-average rate 4.62 % Securities having a continuous unrealized loss position at December 31, 2009 are summarized as follows: Less than 12 Months 12 Months or Longer Total Market Unrealized Market Unrealized Market Unrealized Value Loss Value Loss Value Loss Available for sale- debt securities: Federal agency obligations $ 1,981,175 (18,825 ) - - 1,981,175 (18,825 ) State and municipal obligations - - 3,402,683 (174,183 ) 3,402,683 (174,183 ) Agency mortgage-backed securities - - 862,106 (1,015 ) 862,106 (1,015 ) Available for sale- equity securities - - 210,792 (61,198 ) 210,792 (61,198 ) $ 1,981,175 (18,825 ) 4,475,581 (236,396 ) 6,456,756 (255,221 ) Federal Agency Obligations (2 issues).The unrealized losses on the Company’s federal agency obligations were caused primarily by changes in interest rates and not credit quality.Management of the Company does not intend to sell the securities and it is not more likely than not that the Company will be required to sell the securities before recovery of their amortized cost basis, which may be upon maturity.Accordingly, the Company did not consider the unrealized losses on those securities to be other-than-temporarily impaired credit related losses at December 31, 2009. State and Municipal Obligations(6 issues).The unrealized losses on the Company’s state and municipal obligations were caused primarily by changes in interest rates and not credit quality.One state and municipal obligation had an unrealized loss of $166,000 and represented approximately 95% of the total unrealized loss on such securities.Management of the Company does not intend to sell the securities and it is not more likely than not that the Company will be required to sell the securities before recovery of their amortized cost basis, which may be upon maturity.Accordingly, the Company did not consider the unrealized losses on those securities to be other-than-temporarily impaired credit related losses at December 31, 2009. Five state and municipal obligations amounting to $6.0 million had a credit rating of Baa1 (investment grade) or better.One state and municipal obligation of $2.6 million was not rated. Mortgage-backed Securities (4 issues).The unrealized losses on the Company’s mortgage-backed securities and agency collateralized mortgage obligation were caused primarily by changes in interest rates and not credit quality.Management of the Company does not intend to sell the securities and it is not more likely than not that the Company will be required to sell the securities before recovery of their amortized cost basis, which may be upon maturity.Accordingly, the Company did not consider the unrealized losses on those securities to be other-than-temporarily impaired credit related losses at December 31, 2009. 12 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements Equity Security (1 issue).The unrealized loss was caused by general market conditions of the banking industry, which has been relatively out of favor and resulting lack of liquidity in the market.The Company has the ability and intent to hold this investment until a recovery of fair value.Accordingly, the Company does not consider the remaining investment in the equity security to be other-than-temporarily impaired at December 31, 2009. Maturities of debt securities at December 31, 2009 are summarized as follows: Available for Sale Amortized Market Cost Value Due within one year $ 10,250,026 10,257,022 Due after one through five years 7,580,270 7,990,821 Due after five through ten years 2,901,369 3,026,691 Due after ten years 4,477,205 4,360,722 25,208,870 25,635,256 Agency mortgage-backed securities 7,361,814 7,482,002 $ 32,570,684 33,117,258 At December 31, 2009, securities with a carrying value of $6,084,611 are callable at the discretion of the issuer prior to the maturity date.Securities in the amount of $23,172,610 were pledged to secure certain deposits at December 31, 2009. Gross proceeds, gross realized gains and gross realized losses from sales of available for sale securities were $4,724,990, $245,733 and $0, respectively, for the three months ended December 31, 2009. Gross proceeds, gross realized gains and gross realized losses from the sales of available for sale securities were $2,937,611, $16,925 and $4,082, respectively, for the three months ended December 31, 2008. (8)Goodwill and Core Deposit Intangible, Net Goodwill was recognized in connection with the acquisition of KLT Bancshares, Inc., the parent company of Farley State Bank, in November 2008.Under FASB ASC 350, “Intangibles - Goodwill and Other,” goodwill is tested for impairment annually or more frequently, if necessary, utilizing a two-step methodology. The first step requires that the Company compare the fair value of a reporting unit with its carrying amount.If the fair value of the reporting unit exceeds the carrying value, goodwill is not impaired.If the carrying value exceeds the fair value of the reporting unit, the second step is performed to determine the amount of impairment, if any.The second step compares the implied value of the reporting unit’s goodwill with the carrying amount of such goodwill.The implied value of goodwill is the excess of the fair value of the reporting unit over the aggregate fair values of the individual assets, liabilities and identifiable assets as if the reporting unit had been acquired in a business combination and the fair value of the reporting unit was the price paid to acquire the reporting unit. At September 30, 2009, management determined that the Bank is the reporting unit for purposes of evaluating goodwill.Under the first step, the fair value of the reporting unit was determined using recent deal metrics obtained from comparable banks from an independent third party, including deal value to total assets, deal value to tangible book value, deal value to last twelve months net earnings and a control premium.After weighting each valuation approach, the fair value of the Bank was determined to exceed the carrying amount.As a result, goodwill was not impaired. 13 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements The gross carrying value and accumulated amortization of the core deposit intangible is presented below: December 31, 2009 September 30, 2009 Core deposit intangible $ 1,056,000 1,056,000 Accumulated amortization (235,833 ) (190,667 ) $ 820,167 865,333 The core deposit intangible is tested for impairment whenever events or changes in circumstances indicate the carrying amount may not be recoverable. Amortization expense on core deposit intangible for the three months ended December 31, 2009 and 2008 was $45,167 and $34,666, respectively. Estimated amortization expense on core deposit intangible for the next five years is as follows: Nine months ended September 30, 2010 $ 125,000 Year ended September 30, 2011 137,000 Year ended September 30, 2012 110,000 Year ended September 30, 2013 89,000 Year ended September 30, 2014 71,000 Year ended September 30, 2015 68,000 (9)Fair Value Measurements and Financial Instruments Fair Value Measurements Effective October 1, 2008, the Company adopted the provisions of FASB ASC 820-10, “Fair Value Measurements,” for financial assets and liabilities.FASB ASC 820-10 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy prioritizes the assumptions that market participants would use in pricing the assets or liabilities (the “inputs”) into three broad levels. The fair value hierarchy gives the highest priority (Level 1) to quoted prices in active markets for identical assets and liabilities and the lowest priority (Level 3) to unobservable inputs in which little, if any, market activity exists, requiring entities to develop their own assumptions and data. Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs include quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in market areas that are not active, inputs other than quoted prices that are observable for the asset or liability (such as interest rates, volatilities, prepayment speeds, credit risks and default rates) or inputs that are derived principally from or corroborated by observable market data by correlation or other means. 14 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements Valuation Techniques Available for sale securities are carried at fair value utilizing Level 1, Level 2 and Level 3 inputs.For U.S. Treasury obligations and equity securities, the Company obtains market quotes. For Level 2 debt securities, the Company obtains fair value measurements from an independent pricing service.Level 2 debt securities include Federal agency obligations, state and municipal obligations, mortgage-backed securities and collateralized mortgage obligations.The fair value measurements consider observable data that may include dealer quotes, live trading levels, trade execution data, cash flows, market consensus prepayment speeds, market spreads, credit information and the U.S. Treasury yield curve. The fair value of Level 3 debt securities are determined by the appraisal of the underlying collateral,discounted cash flow analysis, and other internally developed estimates that incorporate market-based assumptions. Impaired loans are carried at fair value utilizing Level 3 inputs, consisting of appraisals of underlying collateral or discounted cash flow analysis.The Company considers a loan to be impaired under FASB ASC 310-10-15 when, based on current information and events, it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement on a timely basis.Impairment losses are recognized through an increase in the allowance for loan losses and provision for loan losses, included in earnings for the period. The types of loans for which impairment under FASB ASC 310-10-15 is measured include nonaccrual income property loans (excluding those loans included in the homogenous portfolio which are collectively reviewed for impairment), large, nonaccrual single-family loans and troubled debt restructurings.Valuation allowances are established for impaired loans under FASB ASC 310-10-15 for the difference between the loan amount and the fair value of collateral and estimated selling costs. Mortgage loans originated and intended for sale in the secondary market are carried at the lower of cost or estimated market value in the aggregate, utilizing Level 2 inputs as determined based on expected proceeds from outstanding commitments from investors. 15 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements Assets Measured at Fair Value on a Recurring Basis The following table summarizes financial assets measured at fair value on a recurring basis at December 31, 2009, segregated by the level of the inputs within the hierarchy used to measure fair value: Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets Other Significant for Identical Observable Unobservable Total Assets Inputs Inputs Fair Assets (Level 1) (Level 2) (Level 3) Value Available for sale securities: Debt securities: U.S. Treasury obligations $ 6,500,000 - - 6,500,000 Federal agency obligations - 9,281,175 - 9,281,175 State and municipal obligations - 6,880,338 2,973,743 9,854,081 Mortgage-backed securities - 7,249,475 - 7,249,475 Collateralized mortgage obligations - 232,527 - 232,527 Equity securities 210,792 - - 210,792 $ 6,710,792 23,643,515 2,973,743 33,328,050 Level 3 Assets Measured at Fair Value on a Recurring Basis Using Significant Unobservable Inputs: State and Municipal Obligations Balance at October 1, 2009 $ 2,980,985 Total unrealized gains included in other comprehensive earnings 18,924 Purchases - Principal collections (26,166 ) Balance at December 31, 2009 $ 2,973,743 Assets Measured at Fair Value on a Non-Recurring Basis Assets measured at fair value on a non-recurring basis at December 31, 2009 include nonperforming loans of $5,388,171, which are collateral dependent utilizing level 3 inputs and loans held for sale of $2,800,889, utilizing Level 2 inputs. 16 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements Following is a summary of activity in the allowance for loan losses on nonperforming loans: December 31, 2009 Balance at beginning of period $ 315,858 Charge-offs - Recoveries - Provision charged to expense 384,273 Balance at end of period $ 700,131 Financial Instruments The carrying amounts and estimated fair values of the Company’s financial instruments are summarized as follows: December 31, 2009 September 30, 2009 Carrying Fair Carrying Fair Amount Value Amount Value Non-trading instruments and nonderivatives: Cash and cash equivalents $ 37,781,298 37,781,298 26,512,327 26,512,327 Securities available for sale 25,846,048 25,846,048 20,764,176 20,764,176 Stock in FHLB of Des Moines 3,360,000 3,360,000 3,910,100 3,910,100 Mortgage-backed securities - available for sale 7,482,002 7,482,002 8,956,810 8,956,810 Loans receivable, net 299,194,625 311,624,423 302,246,097 314,679,761 Loans held for sale 2,800,889 2,800,889 459,270 459,270 Accrued interest receivable 1,509,467 1,509,467 1,557,970 1,557,970 Deposits 288,321,508 290,135,056 276,203,274 278,379,493 Accrued interest on deposits 244,354 244,354 307,911 307,911 Advances from FHLB 65,115,860 65,924,031 69,140,862 69,784,806 Securities sold under agreement to repurchase $ 591,753 587,019 547,019 542,643 The following methods and assumptions were used in estimating the fair values of financial instruments, exclusive of securities which are discussed under “Valuation Techniques.” Cash and cash equivalents are valued at their carrying amounts due to the relatively short period to maturity of the instruments. The carrying amounts of accrued interest receivable and payable approximate fair value.Stock in FHLB of Des Moines is valued at cost, which represents redemption value and approximates fair value. Fair values are computed for each loan category using market spreads to treasury securities for similar existing loans in the portfolio and management's estimates of prepayments. Deposits with no defined maturities, such as NOW accounts, passbook accounts and money market deposit accounts, are valued at the amount payable on demand at the reporting date. The fair value of certificates of deposit, advances from FHLB of Des Moines and securities sold under agreement to repurchase is computed at fixed spreads to treasury securities with similar maturities. 17 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements Off-balance sheet assets include commitments to extend credit and unused lines of credit for which fair values were estimated based on interest rates and fees currently charged to enter into similar transactions and commitments to sell loans for which fair values were estimated based on current secondary market prices for commitments with similar terms.As a result of the short-term nature of the outstanding commitments, the fair values of fees on such commitments are considered immaterial to the Company’s financial condition. (10)Income Taxes The Company follows the provisions of Financial Accounting Standards Board Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109” (“FIN 48”).No adjustment was recognized for uncertain tax positions.The Company is subject to U.S. Federal income taxes, as well as Missouri income taxes and special financial institution taxes.Tax years ending September 30, 2007 through September 30, 2009 remain open to examination by these jurisdictions.The Company recognizes interest and penalties related to tax positions in income tax expense.At December 31, 2009, there was no accrual for uncertain tax positions or related interest. 18 LIBERTY BANCORP, INC. Item 2.
